DETAILED ACTION
Election/Restriction
This application contains claims directed to the following patentably distinct species 
Species I: Figs 1-8
Species II: Fig 9-10
Species III: Fig 11-12. 
The species are independent or distinct because functionally and structurally differing strap attachment structures which are not usable together. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claims 1-2 and 16-17 are generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  functionally and structurally differing strap attachment structures require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search queries); and/or the prior art applicable to one species would not likely be applicable to another species; and/or the species are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
During a telephone conversation with Attorney Griffith on March 21, 2022, a provisional election was made without traverse to prosecute the invention of species I, Fig 1-8, claim 1-9, 11, 14-17.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 10, 12-13 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2 and 16-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sterling et al (US 8167829). 
With respect to claim 1, Sterling et al discloses A joint orthosis assembly for stabilizing a joint between an upper limb structure and a lower limb structure (Fig 1A, Fig 4, device 100, between and upper/thigh and lower/calf limb structure), said joint orthosis assembly comprising: 5a web (col 4 ln 5-15, device is detailed to have a sleeve that compresses the muscles, interpreted as a web as it is compress fabric which has a web structure, that be attached to the frame and is large enough to conceal the frame) having an upper web portion for being wrapped on the upper limb structure (col 4 ln 5-15, device is detailed to have a sleeve, “sleeve” would be a circular and elongated member and thus would be able to wrap around the upper limb at an upper limb portion), a lower web portion for being wrapped on the lower limb structure (col 4 ln 5-15, device is detailed to have a sleeve, “sleeve” would be a circular and elongated member and thus would be able to wrap around the lower limb at a lower limb portion), and a middle web portion disposed between said upper and lower web portions for being wrapped around the joint (col 4 ln 5-15, device is detailed to have a sleeve, “sleeve” would be a circular and elongated member and thus would be able to wrap around the joint as a middle portion); 10an arm unit including an upper arm for being disposed at a lateral side of the upper limb structure (col 3 ln 00-5, arm unit 102 with upper arm 110 is medial to the knee thus is lateral, outer side, relative to the leg), and a lower arm for being disposed at a lateral side of the lower limb structure (col 3 ln 00-5, lower arm 114 is medial to the knee thus is lateral, outer side, relative to the leg), each of said upper and lower arms including a pivot end portion (Fig 2C, pivot 204) and a coupled end portion 15which is coupled to be retained on a respective one of said upper and lower web portions (Fig 2A, portion 108/200 and 112/202 interpret as the retained portion, the whole of the device is detailed to be attached to the sleeve so the retained portion is as well), said pivot end portions of said upper and lower arms being pivotally connected to each other on said middle web portion (col 4 ln 5-15, device is detailed to have a sleeve, “sleeve” would be a circular and elongated member and thus would be able to wrap around the joint as a middle portion, the hinge pivots at the joint); a strap unit including a first strap and a second 20strap which are wound about said web to intersect with each other (Fig 3A, first and second straps 108 and 106 which intersect, as they wrap around the leg they would wrap around the sleeve), said first strap having a first upper end coupled to said coupled end portion of said upper arm (Fig 1B, first strap 108 with first upper end at upper arm coupled end 108/200), and a first lower end coupled to said coupled end portion of said lower arm (Fig 1B, first strap 108 with first lower end at lower arm coupled end 112/202), said second strap having a second 25upper end coupled to said coupled end portion of said upper arm (Fig 1B, second strap 106 with second upper end at upper arm coupled end 108/200), and a second lower end coupled to said coupled end portion of said lower arm (Fig 1B, second strap 106 with second lower end at lower arm coupled end 112/202); and 25at least one fastening subassembly configured to permit at least one of said first upper and lower ends and said second upper and lower ends to be turnably coupled to a corresponding one of said coupled end 5portions of said upper and lower arms (Fig 4, col 5 ln 65-col 6 ln 10, device interpreted with the Fig 4 strap attachment, they are buttons with snap fits thus would allow some level of turning).  
With respect to claim 2, Sterling et al discloses The joint orthosis assembly according to claim 1, wherein said first and second straps are helically wound about said web (Fig 3A, straps 106 and 108 are wound around the leg and return to the brace 102 thus are helically wound) and intersect with each other to form an intersecting portion for being disposed 10at a posterior of the joint (Fig 3B, straps are helically wound and intersect, straps are elastic and thus may be moved to cross posterior to the knee).  
With respect to claim 16, Sterling et al discloses The joint orthosis assembly according to claim 1, wherein said web is made of an elastically stretchable material (Sterling col 4 ln 35-40, sleeve is a compression sleeve thus would have some level of elastic to return to the original form to provide the compression).  
With respect to claim 17, Sterling et al discloses The joint orthosis assembly according to claim 1, 20wherein each of said first and second straps is made of an elastically stretchable material (Sterling col 4 ln 35-40, straps are elastic).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Sterling et al in view of Bauerfeind (US 2021/0186734) (priority to 2018).
With respect to claim 3, Sterling et al discloses The joint orthosis assembly according to claim 2, wherein said coupled end portion of said upper arm … having an upper front area and an upper rear area (Fig 1B, upper arm 108/110 front area 130 and rear area 122), and said coupled end portion of 15said lower arm … having a lower front area and a lower rear area (Fig 1B, lower arm 114/112 with front ear 124 and rear area 132); and wherein said first upper end is coupled to said upper front area, said first lower end is coupled to said lower rear area (Fig 1B, first upper end 108 at front area 130 and first lower end 108 at rear area 122), said second upper end is coupled to said upper 20rear area, and said second lower end is coupled to said lower front area (Fig 1B, second upper end 106 at front area 124 and first lower end 106 at rear area 132).  
Bauerfeind teaches an analogous limb sleeve with an arm system wherein wherein said end portion of said upper arm is in a form of an upper lug and said coupled end portion of 15said lower arm is in a form of a lower lug (Fig 3, Fig 2, lugs 112a and 112b, interpreted as lugs as they are rounded ends with an opening there in).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the coupled ends of Sterling et al to have an opening there in as taught y Bauerfeind in order to help with gripping of the device (Bauerfeind [0069]).
	With respect to claim 14, Sterling et al/Bauerfeind discloses The joint orthosis assembly according to claim 3, further comprising a retaining unit which includes an upper retaining patch configured to couple and retain said upper lug on said upper web portion, and 5a lower retaining patch configured to couple and retain said lower lug on said lower web portion (Bauerfeind Fig 3, upper and lower most pocket 211 edges are interpreted as the upper and lower retaining patches, both attach the lugs 112a/112b to the sleeve).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the coupled ends of Sterling et al to have an opening there in as taught y Bauerfeind in order to help with gripping of the device (Bauerfeind [0069]).
With respect to claim 15, Sterling et al/Bauerfeind discloses The joint orthosis assembly according to claim 14, wherein said upper lug and said lower lug define an upper hole and a lower hole (Bauerfeind Fig 2, upper and lower holes 112a/112b of lugs), respectively, and said 10retaining unit further includes a middle retaining patch (Bauerfeind Fig 3, middle section of pocket 211, between the upper and lower most edges) which has two patch ends secured respectively to said upper and lower web portions through said upper and lower holes (Bauerfeind Fig 3, [0055], middle section of pocket 211 is both connected to the holes through surrounding the holes and the pocket may be sewn to extend through the holes interlocking the openings) so as to permit said upper and lower arms to be partially retained in a space between 15said web and said middle retaining patch (Bauerfeind [0069], upper and lower arms retainsed in pocket).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the coupled ends of Sterling et al to have an opening there in as taught y Bauerfeind in order to help with gripping of the device (Bauerfeind [0069]).

Claims 4-9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Sterling et al/Bauerfeind as applied to claim 3 above, and further in view of Omarsson et al (US 2014/0298624) and further in view of Kramer (US 4033012).
With respect to claim 4, Sterling et al/Bauerfeind discloses The joint orthosis assembly according to claim 3, wherein said at least one fastening subassembly includes 25an end piece coupled to one of said first upper end and said second lower end (Sterling et al Fig 4, end pieces 404 which are part of a snap button), and a clasp member (Sterling Fig 4, other member of buttons 404 is the clasp member) configured to turnably and fittingly26 engage said end piece (Sterling Fig 4, clasp 404 and end piece 404 are buttons with snap fits thus would allow some level of turning) and a corresponding one of said upper front area and said lower front area so as to permit the one of said first upper end and said second lower end to be turnably coupled to the corresponding one of 5said upper front area and said lower front area (Sterling Fig 4, clasp 404 and end piece 404 are buttons with snap fits thus would allow some level of turning).  
Sterling et al/Bauerfeind discloses the device as discussed above. 
Sterling et al/Bauerfeind is silent on the elected species embodiment. 
Omarsson et al teaches an analogous strap connection system wherein the clasp extends from the connection area (Fig 5) and the end piece is  a connecting member 34 with an opening for the clasp (Fig 5).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace the coordinating snap fit portions of Sterling et al/Bauerfeind with the end piece and extending member as taught by Omarsson et al in order to have a more pivoting system that imcreases user comfort (Omarsson et al [0005]).
Sterling et al/Bauerfeind/Omarsson et al discloses the device as discussed above. 
Sterling et al/Bauerfeind/Omarsson et al is silent on further details of the elected species embodiment. 
Kramer teaches an analogous button system for connecting members together, the clasp member being a button with a plate 201 attached to a ball so as to permit the one of said first upper end and said second lower end to be turnably coupled to connected area (col 8 ln 45-50).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the clasp member of Sterling et al/Bauerfeind/Omarsson et al to have a spherical bottom as taught by Kramer to allow for further tilting and free movement of the connecting members (Kramer col 1 ln 5-10) which increases comfort.
With respect to claim 5, Sterling et al/Bauerfeind/Omarsson et al/Kramer discloses The joint orthosis assembly according to claim 4, which comprises two of said fastening subassemblies (Sterling et al Fig 4, col 5 ln 60-70, each strap end and respective arm attachment point with a fastening assembly), wherein said end piece of each of said fastening subassemblies is coupled to a respective one of said 10first upper end and said second lower end (Sterling Fig 1B, each end of straps attached to upper and lower ends); and wherein said clasp member of each of said fastening subassemblies is configured to turnably and fittingly engage said end piece and a respective one of said upper front area and said lower front area so as to permit each 15of said first upper end and said second lower end to be turnably coupled to the respective one of said upper front area and said lower front area (Omarsson et al Fig 5, neck 40 in retaining hole 52 in a manner that allows the clasp to turn and engage end piece 34 and receiving area).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace the coordinating snap fit portions of Sterling et al/Bauerfeind with the end piece and extending member as taught by Omarsson et al in order to have a more pivoting system that imcreases user comfort (Omarsson et al [0005]).
With respect to claim 6, Sterling et al/Bauerfeind/Omarsson et al/Kramer discloses The joint orthosis assembly according to claim 5, wherein said web extends circumferentially to 20terminate at a first marginal region and a second marginal region which are configured to be detachably fastened to each other so as to form an opening for exposing an anterior of the joint.  
Oaks et al teaches an analogous knee brace with an arm system 40/48, wrapping straps 56/62, and a web 12 beneath ([0028], elastic fabric thus a web) wherein said web extends circumferentially to 20terminate at a first marginal region 80 and a second marginal region 30/32 which are configured to be detachably fastened to each other so as to form an opening 18 for exposing an anterior of the joint ([0041], [0044]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the sleeve of Sterling et al/Bauerfeind/Omarsson et al/Kramer to have the wrapping ends and patellar opening as taught by Oaks et al in order to better adapt the device to the individual (Oaks et al [0038]).
With respect to claim 7, Sterling et al/Bauerfeind/Omarsson et al/Kramer/Oaks et al discloses The joint orthosis assembly according to claim 6, 25wherein said end piece of each of said fastening subassemblies has an outward surface and an inward surface for confronting a respective one of said upper27 front area and said lower front area (Omarsson et al Fig 5, outer surface facing away from surface 31 and inner surface contacting surface 31), and includes a proximate portion and a distal portion relative to the respective one of said first upper end and said second lower end (Omarsson et al Fig 5, proximal portion 56 and distal portion 54), said distal portion having a larger thickness 5than said proximate portion to permit said outward surface to have an elevated region on said distal portion (Omarsson et al Fig 5, portions of the distal portion 54 are greater in thickness than portions 18/20 of the proximal portion to create an elevated region relative to the openings and recesses of the openings), said end piece being formed with a through hole including a guide hole portion which is formed in said proximate portion, and a retaining hole portion which is formed 10in said distal portion to be in communication with said guide hole portion, and which has a smaller dimension than said guide hole portion (Omarsson et al Fig 6, through holes 50/52 with smaller retaining hole 52 and larger guide hole 50); wherein each of said upper front area and said lower front area is formed with a through bore having an inner 15spherical surface (Kramer Fig 8, rounded receiving surface with a through bore that is curved to retain the spherical portion 207/206 so is at least partially spherical); and wherein, in each of said fastening subassemblies, said clasp member is detachably fastened to said end piece (Omarsson Fig 5, claps 32 is detachable from the end piece 34), and includes an enlarged head having a dimension which is 20smaller than that of said guide hole portion, and which is larger than that of said retaining hole portion (Omarsson et al Fig 5, enlarged head 36, smaller than the guide hole 50 and larger than retaining hole 52), a rolling ball portion having an outer peripheral surface which includes a proximal surface region and 25a distal surface region relative to said enlarged head (Kramer Fig 8, rolling ball portion 206 with a proximal surface region contacting opening 208 and opposing distal region opposing the enlarged head 201), said distal surface region being configured to be rollably retained by said inner spherical28 surface of said through bore of a respective one of said upper front area and said lower front area (Kramer col 1 ln 5-10, free tilting and thus rotating of the ball portion in bore 208/202), thereby allowing said clasp member of each of said fastening subassemblies to turnably and fittingly 5engage a respective one of said upper front area and said lower front area (Kramer col 1 ln 5-10, free tilting and thus rotating of the ball portion in bore 208/202), and a neck portion which is disposed between said enlarged head and said rolling ball portion (Kramer Fig 8, neck 205)(Omarsson et al Fig 5, neck 40), and which is configured such that when said enlarged head 10is brought to extend through said guide hole portion to place said neck portion in said guide hole portion (Omarsson et al Fig 5, neck 40 in guide hole 50), said neck portion is permitted to be forced into and fittingly retained in said retaining hole portion to cause said enlarged head and said proximal surface 15region to respectively and slidably engage said elevated region and said inward surface of said end piece, thereby allowing said clasp member to turnably and fittingly engage said end piece (Omarsson et al Fig 5, neck 40 in retaining hole 52 in a manner that allows the clasp to turn and engage end piece 34).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace the coordinating snap fit portions of Sterling et al/Bauerfeind with the end piece and extending member as taught by Omarsson et al in order to have a more pivoting system that imcreases user comfort (Omarsson et al [0005]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the clasp member of Sterling et al/Bauerfeind/Omarsson et al to have a spherical bottom as taught by Kramer to allow for further tilting and free movement of the connecting members (Kramer col 1 ln 5-10) which increases comfort.
With respect to claim 8, Sterling et al/Bauerfeind/Omarsson et al/Kramer/Oaks et al discloses The joint orthosis assembly according to claim 7, 20wherein said inward surface of said end piece has a rounded contact area which extends around said retaining hole portion (Omarsson et al Fig 5, outer edge of end piece 34 and inner edges of end piece are rounded and curved so as to have a rounded contact area of the inner surface), and which is configured to be in rolling contact with said proximal surface region when said neck portion is fittingly retained 25in said retaining hole portion (Omarsson Fig 5, inner and outer surfaces of the end piece are always in contact).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace the coordinating snap fit portions of Sterling et al/Bauerfeind with the end piece and extending member as taught by Omarsson et al in order to have a more pivoting system that imcreases user comfort (Omarsson et al [0005]).
With respect to claim 9, Sterling et al/Bauerfeind/Omarsson et al/Kramer discloses The joint orthosis assembly according to claim 5, wherein said web extends circumferentially to be in29 a sleeve form (Sterling col 4 ln 5-15, web is a sleeve).  
With respect to claim 11, Sterling et al/Bauerfeind/Omarsson et al/Kramer discloses The joint orthosis assembly according to claim 4, wherein said end piece is coupled to first upper end (Sterling Fig 4, clasp 404 and end piece 404, end piece at the end of straps 106/108), and said clasp member is configured to turnably and fittingly engage said end piece and said upper front 10area so as to permit said first upper end to be turnably coupled to said upper front area (Sterling Fig 4, clasp 404 and end piece 404 are buttons with snap fits thus would allow some level of turning).  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Beaumont US 0161920, Kazmierczak et al US 2008/0208095, and Mathewson US 7473236 are cited to show that characteristics of the instant application are known to those of ordinary skill in the art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM D BAKER whose telephone number is (571)270-3333. The examiner can normally be reached Monday-Friday 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rachael E Bredefeld can be reached on (571)270-5237. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADAM BAKER/             Examiner, Art Unit 3786